 328DECISIONSOF NATIONALLABOR RELATIONS BOARDKerrvilleTelephone CompanyandCommunicationsWorkers of America,AFLr-CIO.Case 23-CA-4755February 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 24, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedbelow.1.The Administrative Law Judge found thatRespondent suspended Chabisek on the day of theelection in the hope that Chabisek would fail to votein the election after he was told to leave theCompany's property.Respondent contends with some record supportthat the investigation of Chabisek's application foremployment and employment history was under-taken because he had come under a "cloud ofsuspicion." Respondent's investigation revealed thatChabisek's application was, at best, misleading whenitwas discovered that Chabisek had previouslyworked at Shamrock Office Supply Company. In hisinitial interview with Robbins, Chabisek had charac-terized the Shamrock job as having "fallen through,"an ambiguous phrase which reasonably could havebeen interpreted to mean that Chabisek had nevergotten the job. Moreover, Respondent's investigationrevealed that Chabisek's work history revealed a highrate of absenteeism and disclosed that Jobs Unlimit-ed,which he listed on his application as his mostrecent job, had never heard of Chabisek. Chabisekwas suspended for 1 day, which could hardly betermed so harsh or excessive as to give rise to aninference that it was calculated to deter or punishtransgressions other than those under investigation.Considering the foregoing and the entire record, weconclude that the evidence is insufficient to supportthe finding of the Administrative Law Judge that thesuspension resulted from Chabisek's union activitiesand was given to foreclose his voting in the electionthat day.209 NLRB No. 562.The Administrative Law Judge found thatRespondent violated Section 8(a)(1) and (3) of theAct by discriminatorily suspending Chabisek, byconditioning his reinstatement on his refraining fromtalking to employees about the Union, by threaten-ing him with discharge for absenteeism, and byconditioning the possibility of sending Chabisek toschool on his refraining from union activity. Al-though we are not persuaded that the suspension wasdiscriminatory,we find that Respondent violatedSection 8(a)(1) of the Act by its reinstatementconditions.THE REMEDYInasmuch aswe have not found that Chabisek wassuspended unlawfully,we shall limitthe Order torequiringRespondent to takemeasuresto remedythe 8(a)(1) violationsoccasioned by the discriminato-ry conditionsof reinstatementimposed upon Chabi-sek.AMENDED CONCLUSION OF LAWSubstitute the following Conclusion of Law for theAdministrative Law Judge's Conclusion of Law 3:"3.By conditioning the reinstatement of HermanWayne Chabisek on April 26 on his refraining fromtalking to employees about the Union, by threaten-ing him with discharge for absenteeism, and byconditioning the possibility of sending Chabisek toschool on his refraining from union activity, Respon-dent interfered with, restrained, and coerced employ-ees in the exercise of their rights guaranteed inSection 7 of the Act in violation of Section 8(a)(1) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that RespondentKerrville Telephone Company, Kerrville, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order as hereinmodified:1.Delete paragraph 1(a) of the AdministrativeLaw Judge's recommended Order and reletter thesubsequent paragraph accordingly.2.Delete "In any like or related manner" fromparagraph 1(b).3.Substitute for paragraph 2(a) the following:"Expunge from the personnel records of HermanWayne Chabisek any record of the conditions underwhich his suspension was removed." KERRVILLE TELEPHONE CO.4.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER FANNING, concurring in part and dissentingin part:Iwould affirm the Decision of the AdministrativeLaw Judge in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect tothese rights.WE WILL NOT discriminate against our employ-ees for engaging in activities on behalf of theUnion or on their own behalf.WE WILL expunge from the personnel recordsofHerman Wayne Chabisek any record of theconditionsunderwhich his suspension wasremoved.WE WILL NOT threaten to lay off or dischargeemployees for engaging in union activities and wewillwithdraw our threat to Herman WayneChabisek that he will be discharged if he is absentagain or ifhe talks to fellow employees about theUnion.KERRVILLE TELEPHONECOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive329days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazoStreet,Houston,Texas77002,Telephone713-226-4296.DECISIONSTATEMENT OF THE CASEPALM.E.WEIL,Administrative Law Judge: On May 1,1973,Communications Workers of America,AFL-CIO,hereinafter called theUnion, filed a charge with theRegional Director for Region 23 of the National LaborRelations Board,hereinafter called the Board,alleging thatKerrville Telephone Company,hereinafter called Respon-dent,violated Section 8(axl) and(3)of the Act bysuspending an employee,Herman W. Chabisek,because ofhismembership and activities on behalf of the Union. OnJune 28,1the Regional Director on behalf of the GeneralCounsel issued a complaint and notice of hearing,allegingthatRespondent violated Section 8(a)(3) by the I-daysuspension of Chabisek,by extending his probation and bycancelling a promise to send him to a trade school. Thecomplaint also alleges that Respondent violated Section8(a)(1) by the above conduct and by various incidents ofinterrogation of employees about their union activity. Byitsduly filed answer,Respondent denied the commissionof any unfair labor practices and stated that Chabisek wassuspended for falsification of his employment applicationand reinstated with full pay on the following day with awarning for absenteeism. On the issues thus joined, thematter came on for hearing before me at Kerrville, Texas.Allpartieswere present and represented and had anopportunity to call witnesses and adduce relevant andmaterial evidence.At the close of the hearing,allpartieswaived oral argument;briefs have been received from theGeneral Counsel and Respondent.Upon the entire record in this matter and in contem-plation of the briefs,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Texas corporation engaged in theoperation of a telephone system with its principal officeand place of business in Kerrville,Texas.Respondentannually hasgross revenue in excessof $100,000 andannually purchases goods and materials valued in excess of$50,000 directly from forms located outside of Texas.Respondent is an employer engaged in commerce withinthe meaning of Section 2(5) of the Act.II.THE LABOR ORGANIZATIONThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IAlldates hereinafter are in the year 1973 unless otherwise noted. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICESattendancewas disappointingly small and that morewomen than men had attended the meeting. Later thatmorning,according to Chabisek's testimony,D.H.Comparette was present and asked him whether he went tothe union meeting the preceding night, how many peoplewere there and whether they were men or women.Chabisek testified that he thought he had a union buttonon at the time. Comparette, who is one of the founders oftheCompany andis in a semiretired status,took thewitness stand to deny asking any questions of Chabisekabout themeeting.It appears clear from the record as a whole that Chabisekwas a talkative young man around the plant, going out ofhisway to have conversations with his fellow employeesand supervisors. He testified that when union literaturewas distributed he would make a joke of the literature andmake announcements,purporting to read from theliterature in a joking fashion. Under all the circumstances,although I credit Chabisek generally, I find no coerciveinterrogation of him on thisoccasionby Comparette. It isclear that Chabisek was making no secret of the fact thathe had attended the union meeting and that themeetinghad not been well attended. I conclude that the "interroga-tion," alleged by the General Counsel to have beencommitted by Comparette, consisted merely of the usualsocial questioning and exclamations attendant on Chabi-sek's recitation with regard to the meeting.On March 12, according to Chabisek's testimony, he hada conversation withMartin Fiedler, the outside plantsupervisor, on the loading dock behind Fiedler's office.According to Fiedler's testimony, Chabisek started aconversation in the same fashion as his conversation in thecoffeeroom the day afterthemeeting,that to say, hecomplained that the Union had served cookies rather thanbeer, stated that the union representative had been angrywith him because he smoked a cigarette and stated thatthere had been more women than men, but not manypeople had come. According to Chabisek, he startedtalking about the Union with Fiedler and Fiedler asked ifhe had been to the meeting and how many people had beenthere. Chabisek answered that there had been a few peoplebut not many and that he did not think the Union wasgoing over, to which Fiedler responded that he thought itwould go over because themen were gettingtiredofwaiting fora raise.Chabisek quoted Fiedler as saying thathe tried to get more money for the men, but the Companywould not "turnloose" the money. Fiedler denied anyrecollection of asking any questions in the conversation butadmitted that he had in the past tried to get raises for themen but was not alwayssuccessful.I believe that both men testified in accordance with theirrecollections.However, I credit Chabisek that Fiedlermade some reference to his attempt to get more money forthe men and his lack of success and I credit Chabisek thatFiedler in a conversational way may have commented onthe attendance at the unionmeeting.However, as with theconversation with Comparette and the earlier conversationthat took place the morning after theunion meeting, Idon'tbelieveany coercive interrogation took place.Accordingly, I shall recommend that the complaint beBackgroundHerman W. Chabisek and his wife, Debbie, each filedapplications for employment at Respondent's plant inKerrville, Texas. They were interviewed by Respondent'spresident,Harvey Robbins, who questioned them abouttheirexperience and hired them, but who informedChabisek that he was looking for a technician with moreexperience. Robbins told Chabisek that he would be onprobation for a period of 6 months and that if he workedout he could expect to be sent on to a trade schoolconducted by the International Telephone and TelegraphCompany. Robbins also said that if Chabisek did not findthat he liked working for the Company or if the Companywas not satisfied with him within the first 6 months that thetwo hopefully could part company and remain friends.During the interview. Anthony Thorne, the technicalsupervisor, came into Robbins' Office and took some partin the interview. Robbins sent Chabisek with Thorne tolook over the plant while he interviewed Mrs. Chabisek,calling into his office an office supervisor, Mamie Keith.As Mamie Keith came into the room, she met Chabisekand said that she thought she knew him from somewhere.He said that he had beena salesmanfor the ShamrockOffice Supply Company and had sold her supplies. Shecameinto the office as Herman Chabisek left with Thorneto inspect the plant.Chabisek worked for the first week or two on the"frame," where the basic wiring in the telephone exchangeconnecting consumers' telephones takes place. After 2weeks on the frame, Chabisek was transferred to a jobconnected with the switching apparatus located on anotherfloor of the building. He worked there untilsometimearound the first week in March when he was placed onnight duty, first in switching for about a week and half, andthen on the frame and general watchman duty for anotherperiod of time, apparently a week or two. Thereafter,shortly before the hearing, Chabisek was put to work in themobile radio shop, where he was employed at the time ofthe hearing.Respondent is a small telephone company and apparent-lydoes not have many employees. President Robbinstestifiedwithout contradiction that the need arose forcertain work to be done, requiring that Chabisek work atnight, that the illness of a watchman required that he beput on the watchman duty 2 and that the other moves werepart of the normal training procedure of Respondent.The Union commenced organizing sometime in Februaryor March. A union meeting was held on March 8 after adistribution of handbills. Chabisek attended the meeting.The following morning, arriving at the office before hisduty time, Chabisek drank a cup of coffee in theemployees' coffeeroom with other employees and PresidentRobbins. At this time, Chabisek remarked that he hadbeen to the union meeting and that he was astonishedbecause it was the first union meeting he had ever heard ofwhere, instead of beer, the Union served cookies. Chabisekcontinued his comment about the meeting, stating that the2Chabisek was the least semor employee of Respondent. KERRVILLE TELEPHONE CO.331dismissed insofar as it alleges coercive interrogation in thismeeting.According to the testimony of President Robbins,sometime in April,an employee told him that Chabisekhad told her that he was running a check on employees ofthe Company to see if there were any "skeletons in theclosets."Shortly thereafter,Robbins testified,Mr. andMrs.Chabisek came to him and complained that acontract engineer had kissed Debbie Chabisek on themouth in her husband's presence.Robbins investigated tothe extent of checking with a third person,Kermit Kleahn,who Chabisek said was present on the occasion. Kleahnreported that he did not see anything like that.Robbinstestified that he told Supervisor Thorne to have thecontract engineer leave the premises immediately, thatafter talking with Keahn-I had a feeling that he may have been hedging a littlebitand I felt that I was faced with-where animmediate decision was necessary and decided thatwhat I had done,the instructions I had given TonyThorne.was the right thing to do.Nevertheless,Robbins testified that these two incidents lefthim wondering about the motive that Chabisek had incoming to work for him,and mentioned discussions in theexecutive group of violence,telephone buildings, bankbuildings and colleges being set afire and blown up andaccordingly he instructed the office manager to check outChabisek'sapplication and let him know what he foundout.On April 23, the personnel manager reported back toRobbins that Chabisek had worked for the ShamrockOffice SupplyCompany, that the last preceding employerthat he showed on his job application reported no record ofChabisek working for him and that in the job precedingthat Chabisek had run"quite high on absenteeism." Healso had a report from Shamrock Office Supply thatChabisek had missed "a great many days of work."Robbins consulted with his counsel the following day,when Attorney Schoolfield came to Kerrville to attend apreelection conference.After his discussion with School-field,Robbins determined to suspend Chabisek the firstthing in the morning and did so, informing him that he wassuspended because of falsification of his employmentrecord.He told Chabisek that the Company was unable toverify the employment Chabisek had listed on his applica-tion, but might be able to clear the matter up if he wouldgive him a report on his last three employments. (The daythat Chabisek was suspended happened also to be the dayof the union election.)Chabisek left the plant,saw the union agent and wasinformed that he should vote a challenged ballot,reenteredthe plant,where he voted under challenge,and againdeparted.The following day, Chabisek was called back by Robbinsand reinstated.Robbins asked why Chabisek had not toldhim that he had worked for Shamrock Office Supply.Chabisek replied that he had worked there for such a shorttime that he did not think it was pertinent information.Robbins then asked about his last preceding employmentstating that Respondent could not verify his employmentthere and, according to Robbins' testimony, Chabisekreplied he had nothing to say about that.According to Chabisek's testimony, he talked to Robbinsand the personnel manager,Weinheimer,together.Rob-bins told him that he would be reinstated, but, on checkinghis application,found that his absenteeism had been highatboth ICES and Shamrock Office Supply. Chabisekasked how his absenteeism had been while with Respon-dent and Robbins answered that it had been fair, but saidsuspended. Robbins then told him to go back upstairs, dohis own work, carry his own load, that he did not wantChabisek to wear a union button or converse about theUnion or he would be suspended. Chabisek then quotedRobbins as saying "remember that you are on probation.You are on 6 months' probation." Finally, Chabisekquoted Robbins as charging that he had been insubordi-nate to a supervisor. Chabisek answered that he was sorry,but he could not remember being insubordinate to hissupervisor and Robbinssaid,"Well, I'll put that down herein a note" and started writing. When he started writing,Chabisek said that he had nothing more to say.Chabisek also testified that Robbins told him that "as faras school goes" he would have to wait until Robbins couldtrust him again. Robbins' version of this portion of theinterview was that he told Chabisek that he had lost a greatdeal of confidence in him due to the lies that he had put onhisemployment application and he asked for someexplanation.Robbins testified that he advised Chabisekthat he had employees report that he was bothering themon the job, talking about the Union in the working area attheir work station, and that any further activity on the jobsuch as that would be cause for discharge, but they did notmention a union button. Robbins did not, directlycontradict Chabisek's testimony that the schooling wouldhave to be deferred until Robbins regained his faith inChabisek.Robbins testified that he made no promise toChabisek that he would be sent to school and that in anyevent he would have to work at least a couple of yearsbefore he was familiar enough with the equipment and thejob to make his - schooling valuable. After that time, ifRespondent needed a man to be further trained, Chabisekwould be considered along with other employees. In theabsence of a direct denial and considering the testimonygiven by Robbins, I conclude that Chabisek's report ofRobbins' statement regarding schooling is substantiallyaccurate.ConclusionsThe General Counsel contends that the suspension ofChabisek and the conditions attendant on his reinstate-ment constitute unlawful discrimination because of hisunion activities. The General Counsel contends that, aspart of the reinstatement,Respondent place Chabisek onprobation for 6 months,thereby extending his initial 6-month probationary period by some 4 months. At the closeof the General Counsel's case, I dismissed that particularallegation inasmuch as the testimony of Chabisek,the onlyevidence offered in the General Counsel's case-in-chief,revealed no more than a reminder by Robbins to Chabisekon the occasion of his reinstatement interview that he was 332DECISIONSOF NATIONALLABOR RELATIONS BOARDon 6-month probation with no hint that it had beenextended.After I dismissed the allegation, the GeneralCounsel on cross-examination elicited from Robbins,duringRespondent's case-in-chief, that he had in factextended the probationary period to 6 months from April26, the day of the reinstatement interview. The GeneralCounsel contends that in view of this admission byRobbins I should rescind my ruling made at the hearingand consider the allegation.I decline to do this as I did when the issue was raised atthe hearing. Under the normal rules of procedure beforethe Board, the General Counsel is required to establish aprima faciecase in his case-in-chief. Chabisek's testimonycompletely failed to support the allegation and no otherevidence with regard to it was forthcoming during theGeneral Counsel's case-in-chief. The General Counsel hadthe option of calling Robbins, as part of his case-in-chief,under Rule43(b) and would presumably thereby haveaccomplished his purpose, but he failed to do so. While Ido not deem a hearing of this nature to be an exercise ingamesmanship, I believe that the rules of procedure mustbe followed if we are to avoid making a shambles ofhearings conducted before the Board. It may be noted thatRespondent's answer which denies the allegation is shownby the testimony of Robbins to be a sham. As the Court ofAppeals for the Ninth Circuit stated in theHarveyAluminumcase-'The answer required by [Section] 102.20 is filed onbehalf of the respondent, and, whoeversigns it,mustreflect the knowledge of those in charge of therespondent's affairs . . . . Sec. 102.21 does not alterthis principle. Its purpose is to impose a direct personalobligation upon the attorney who signs the answer tosatisfyhimself that the pleading is not sham orfrivolous.If the General Counsel had moved even in his brief tostrikeRespondent's answer with regard to this allegation,any time after the admission by President Robbins themotion would have been granted and the matter allegedwould have been deemed admitted. This the GeneralCounsel has not done. Under the circumstances, I believedue process requires that my ruling stand.Respondent contends that the suspension of Chabisekand his conditional reinstatement had nothing to do withhis union activities but stemmed solely from his "falsifica-tion" of his application.The record reveals that in filling out the applicationChabisek left blank the section of the employment historyfor "present employment" and gave as his last employmenta firm namedJobs Unlimited, from 1971 to 1972. It is truethat Chabisek had worked apparently very briefly for theShamrock Office Supply Company in Kerrville. He madeno secret of this but mentioned to Robbins in his interviewthat the job had "fallen through." Robbins was surelyapprised by this that something remained to be explainedbut apparently did not take it up in the interview withChabisek. Mamie Keith, a supervisor, recognized Chabisekas a salesman for the Shamrock Office Supply Companywho had sold her supplies and talked to Chabisek about itin the entrance to Robbins' office. Conceivably Robbinsdid not hear this conversation.Upon its investigation of Chabisek's application,Res-pondent's personnel manager,Weinheimer,went right toShamrock and in his conversation with Shamrock'sproprietor clearly indicated his knowledge that Chabisekhad worked for Shamrock. Chabisek's avowed reason fornot putting down the Shamrock job was that he hadworked there for such a short time that the employmentwas irrelevant to the job he was seeking.Assuming, asChabisek obviously did, that the purpose of the listing ofprior employment on the application was to enableRespondent to ascertain something of an applicant'sexperience, qualifications and background, it cannot besaid that Chabisek was culpable in omitting his employ-ment at Shamrock, especially in view of his bringing thematter up in his employment interview with PresidentRobbins. With regard to the second problem that Respon-dent apparently had in backtracking Chabisek's employ-ment history, the failure of Jobs Unlimited to supportChabisek's statement that he had been employed there as acounselor, and Chabisek's explanation that Jobs Unlimitedhad three separate offices and that he worked there under apseudonym, with the employer's knowledge and for itsbenefit, raise no more than a suspicion which could easilyhave been eliminated by questioning Chabisek.Ibelieve that to determine the issue it is necessary to gobehind the report on Chabisek's application which tookplace on April 23 to the rationale for which the investiga-tion commenced.Robbins testified that he determined toinvestigateChabisekbecause of the alleged statement to afellow employee that Chabisek was running a check onemployees, which is unsupported on the record, althoughthe employee to whom Chabisek was alleged to make thatstatementis still employed, and because of the report that acontract engineer had kissed Debbie Chabisek on themouth,which obviouslyRobbins did not discredit.NeverthelessRobbins testified that this caused him tothink of Chabisek with relations to bombings, fires anddestruction of the property of telephone companies, publicbuildings, banks, etc., a completenon sequitur.Robbins admitted that he knew that Chabisek was activefor the Union long before April 23, when he received anotice from the Union that Chabisek was the chairman ofthe inplant organizing committee.The complete failure ofsupport for the reasons given for the investigation ofChabisekleaves an inferencethat anotherreason exists,one which Respondent does not desire to disclose. In theterms of this proceeding, I infer that the mental picture ofChabisek as a dangerous revolutionary stemmed from hisunion activity rather from the fact that an engineer kissedChabisek's wife. I infer further that Robbins consideredthat Chabisek was vulnerable because he knew full wellthat Chabisek had worked briefly for Shamrock and hadnot put this employment on the application. Accordingly,when he received the expected report that Chabisek in facthad worked at Shamrock, together with the report that3Harvey Aluminum, General Engineering, Inc, and Wallace A Ummcl34 (C A. 9, 1964)d./b/aWallace Detective and Security Agency v N LR B.,335 F 2d 749, In KERRVILLE TELEPHONE CO.333Jobs Unlimited had not supported Chabisek's statementthat he had been employed there, Robbins felt that he hadenough to warrant the discharge of Chabisek. Afterconsulting counsel, he did not go through with thedischarge, but on the morning of the election, immediatelybefore it was to commence, he suspended Chabisek.Nevertheless Chabisek voted a challenged ballot.The following day, without any action having been takenin the interim to satisfy Robbins about Chabisek, hereinstated him with warnings concerning absenteeism,although he had an excellent record with Respondent, anda warning concerning talking about the Union with otheremployees, although there is no evidence that Respondenthas ever before inhibited employees or nonemployees insoliciting on company premises and during working hours.Robbins further extended Chabisek's probation by some 4months and warned him that any chance he might have tobe sent by Respondent to a training school was condi-tioned on the possibility of Robbins regaining his "confi-dence" in Chabisek.Respondent argues that "whenever an employee comesunder a cloud of suspicion the method of suspensionduring investigation and consideration of wrongdoing isfair and dust." This is not really arguable, but to apply thatproposition to the fact situation we have here requires afarther reach than I have. A "cloud of suspicion" isscarcely raised by anything admitted by Respondent. If itexisted, it resulted from Chabisek's union activity. Further,Chabisek was not suspended during any investigation ofwrongdoing. There is no evidence of any wrongdoing inthe first place and whatever investigation and considera-tion took place preceded his suspension, which fortuitouslylasted only during the day of the union election. I concludethat the only purpose of the suspension was a hope thatChabisek would fail to vote in the election after being toldto get off the company property.I conclude that the suspension resulted from Chabisek'sunion activity and had a natural tendency to discourageemployees from engaging in union activity. I concludefurther that the condition of reinstatement that Chabisekrefrain from talking about the Union to his fellowemployees was discriminatory and in violation of bothSection 8(a)(3) and 8(a)(1) of the Act.The General Counsel contends that Respondent can-celed its promise to send Chabisek to the ITT schoolduring the reinstatement interview. Basic to such a findingwould have to be a finding that such a promise was madeand I find that no such promise was made. It is notreasonable to believe that the president of this smalltelephone company promised that Chabisek would be sentto a school. I believe, as Robbins testified, that what hesaid merely amounted to a statement that schooling mightwell be available to Chabisek and an inquiry whetherChabisek would decline such schooling because of hismarital status. I do not believe that Robbins would havemade such a promise to an untested, untried, prospectiveemployee who was admittedly deficient in experience inRespondent's particular business. If no promise had beenmade, obviously no promise could have been canceled. Onthe other hand, I believe that in the interview Robbinsmade the point that no schooling would be forthcominguntil he had regained his confidence in Chabisek and it isquite clear that the only basis on which his confidence inChabisek could have been destroyed was Chabisek's unionactivity. I find, therefore, that by hisstatementsRobbinsdiscriminated against Chabisek in violation of Section8(a)(3) and interfered with, coerced and restrained employ-eeswithin the meaning of Section 8(a)(1) of the Act.IV. THE EFFECT OF THEUNFAIRLABORPRACTICESUPONCOMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimateand substantial relationship to trade, traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructingcommerceand the free flowthereof.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily suspendingHermanWayneChabisek on April 25, 1973, and by conditioning hisreinstatement on April 26 on his refraining from talking toemployees about the Union; by threatening him withdischarge for absenteeism and by conditioning the possibil-ity of sending Chabisek to school on his refraining fromunion activity,Respondent discriminated against anemployee with regard his union activities in violation ofSection 8(a)(3) of the Act and interfered with, restrainedand coerced employees in the exercise of their rightsguaranteed in Section 7 of the Act in violation of Section8(a)(l) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.The suspension of Chabisek having been concluded byhis reinstatement and Chabisek having been paid for theday during which he was suspended, no reinstatement ormake-whole provisions are necessary. However, in order toplace him in his former position, I shall recommend thatRespondent expunge from his personnel records anyrecord of his suspension and inform Herman WayneChabisek that the restrictions placed on him with regard toabsenteeism or to talking to other employees about the 334DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion are removed and further informing him that anyopportunity he may have to go to school will not beaffected by his activities on behalf of the Union.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER4Respondent, Kerrville Telephone Company, its officers,agents, successors, and assigns, Kerrville, Texas, shall:1.Cease and desist from:(a) Suspending or otherwise affecting the hire or tenureof any employees or conditioning said hire or tenure of anyemployee on their refraining from union activity todiscourage membership in a labor organization.(b) In any like or related manner interfering with,restraining or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action:(a)Expunge from the personnel records of Herman4 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and order, and all objections thereto shall bedeemed waived for all purposesWayne Chabisek any record of his suspension or of theconditions under which his suspension was removed.(b)Notify Herman Wayne Chabisek that he will not bediscriminatorily discharged if he is absent again and thathe will not be discharged for talking with other employeesconcerning the Union.(c)Post at its Kerrville, Texas, plant copies of theattached noticemarked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.5 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the noticereading "Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board "